Citation Nr: 0911497	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), also claimed as anxiety.

4.  Entitlement to service connection for lumbar 
intervertebral disc syndrome and sciatic neuropathy.

5.  Entitlement to service connection for cervical joint and 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Veteran appeared for an RO hearing in June 2007 and a 
Travel Board hearing in September 2008.  In the same month as 
the second hearing, he submitted additional evidence with a 
signed waiver of RO initial review.  38 C.F.R. § 20.1304(c) 
(2008).

All issues, except for the claims for service connection for 
tinnitus and bilateral hearing loss, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claimed tinnitus has not been shown to have 
been first manifested in, or to have been continuously 
symptomatic since, his period of active duty service.

2.  The Veteran's bilateral hearing loss was not first 
manifested in service or for many years thereafter.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims for service connection for tinnitus and bilateral 
hearing loss in a September 2006 notice letter.  In this 
letter, the Veteran also was informed that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment, VA, and private 
medical records have been obtained.  Additionally, he was 
afforded a VA audiological examination in July 2007.  While 
the Veteran described current treatment for several disorders 
during his September 2008 hearing, he did not indicate 
further treatment for tinnitus or bilateral hearing loss.  He 
noted only his 2007 hearing evaluation at the James A. Haley 
Veterans Hospital in Tampa, Florida, and the report of that 
examination is of record.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including such organic neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, a veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board, however, is obligated to determine 
the credibility of such evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
complaints of, or treatment for, tinnitus or hearing loss.  
He underwent two audiological examinations during service, 
with a June 1963 entrance examination evaluation showing all 
pure tone thresholds of zero decibels, whereas an April 1966 
separation evaluation revealed all pure tone thresholds at 15 
decibels.  His April 1966 Report of Medical History indicates 
that he denied any history of ear, nose, or throat trouble.  

Subsequent to service, the Veteran's tinnitus and bilateral 
hearing loss were first noted in a July 2006 statement from 
Kevin J. Donnelly, M.D., and in a private audiological 
evaluation report from the same date indicating mild-to-
moderate sensorineural hearing loss.  Dr. Donnelly opined 
that the Veteran's tinnitus and sensorineural hearing loss 
were due to noise-induced trauma while in active military 
service.  Dr. Donnelly based this opinion on an ear, nose, 
and throat examination, as well as a review of the Veteran's 
audiogram.

In July 2007, the Veteran underwent a VA audiological 
examination, with an examiner who reviewed the entire claims 
file, including the private audiological documentation from 
July 2006.  During this examination, the Veteran reported 
that his tinnitus was initially noted ten years ago, but he 
had hearing loss initially noted in 1966.  Audiological 
testing revealed the 4000 Hertz pure tone threshold to be in 
excess of 40 decibels bilaterally, and Maryland CNC testing 
showed an 80 percent score in the right ear and a 76 percent 
score in the left ear; all of these findings are consistent 
with a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  Based on the claims file review and the examination 
results, the examiner determined that it was less likely than 
not that the Veteran's unprotected military noise exposure 
caused the onset of his tinnitus and bilateral hearing loss.  
The rationale for this opinion was that the Veteran's hearing 
was noted as normal at the time he exited the military, with 
no evidence any shift in hearing loss that could account for 
the tinnitus.  Moreover, the tinnitus reportedly did not 
begin until the Veteran was discharged from service.  
Finally, the examiner cited to a 2005 study indicating that 
delayed onset of hearing lost "does not exist."

During his September 2008 Travel Board hearing, the Veteran 
reported having problems with ringing in the ears near the 
end of his tour of duty in 1966.  He also testified that he 
notice problems with his hearing ten years following service.  
He testified that he was a military policeman during service 
and was not issued hearing protection.  He also indicated 
that he had noise exposure from helicopters.  He testified 
that he noticed that his ears would pop and hurt from the 
pressure in the aircraft coming back from Germany.  

In the present case, the Board finds that the Veteran has 
offered conflicting statements about the onset of his 
tinnitus and bilateral hearing loss.  As to tinnitus, he 
denied ear problems at separation from service in April 1966 
and indicated an onset of tinnitus ten years earlier during 
his July 2007 VA examination, but he also described problems 
with ringing in his ears dating back to service during his 
Travel Board hearing.  Conversely, he reported hearing 
problems initially noted in 1966 during his VA examination 
but stated at his Travel Board hearing that his hearing loss 
disability was first manifest 10 years after service.  The 
conflicting nature of these statements markedly reduces their 
credibility and probative value as to the onset and 
continuity of symptomatology in relation to service.  

The July 2006 statement from Dr. Donnelly is also of very 
limited probative value.  In support of his opinion as to a 
causal relationship between noise exposure in service and 
current tinnitus and bilateral hearing loss, Dr. Donnelly 
cited only to current physical and audiological examination 
findings.  There is no indication that Dr. Donnelly reviewed 
the Veteran's claims file or otherwise had access to the 
relevant in-service treatment records.

By contrast, the July 2007 VA examiner reviewed the claims 
file and cited to the absence of in-service findings in 
concluding that it was less likely than not that tinnitus and 
bilateral hearing loss were attributable to noise exposure in 
service.  Insofar as this examiner had reviewed the relevant 
medical documentation of record and supported the opinion 
with a detailed rationale, this VA opinion is of far greater 
probative value than either the Veteran's opinion or that of 
Dr. Donnelly.

In this regard, the Board is aware that the Court has 
recently held that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  The Court clarified 
that the claims file "is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
There are other means by which a private physician can become 
aware of critical medical facts, notably by treating the 
claimant for an extended period of time.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, however, the favorable evidence of record is noticeably 
lacking in the type of "other means" to establish probative 
value contemplated in Nieves-Rodriguez.  As noted above, the 
Veteran's own statements are too contradictory to be 
considered credible, and Dr. Donnelly did not indicate that 
he had treated the Veteran for an extended period of time or 
that he had noticed any gradual patterns in the development 
of the claimed disabilities.  As such, the unfavorable VA 
opinion has by far the greatest probative value of the 
opinions of record.
 
Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for tinnitus and 
bilateral hearing loss, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

In regard to the Veteran's claims for service connection for 
PTSD, lumbar intervertebral disc syndrome and sciatic 
neuropathy, and cervical joint and disc disease, the claims 
file reflects that not all relevant medical records have been 
obtained to date.  During his September 2008 hearing, the 
Veteran reported current treatment for PTSD from a private 
doctor.  He indicated that he had submitted those records.  
The only private treatment record submitted is a September 
2007 reported from Dr. Yason that notes a diagnosis of PTSD 
and indicates that the Veteran was advised to get outpatient 
counseling from the VA.  In a December 2006 statement, the 
Veteran reported private treatment for stress after service 
starting in 1966 from private Drs. Beatty, Knowlan, Stone, 
O'Donnell and Noel.  He provided addresses for each provider.  
The RO has not attempted to obtain those records.  At his 
earlier hearing, in June 2007, the Veteran reported treatment 
for his cervical and lumbar spine disorders from "Dr. 
Salinski" with the Center for Bone Disease and Joints in 
Brooksville, Florida.  Efforts should be made to obtain 
records corresponding to all of this treatment.

Additional development is also needed in regard to the 
Veteran's claim for service connection for lumbar disc 
disease.  During his September 2008 hearing, the Veteran 
described two fake names he used (T.S. and G.R., both noted 
on page 31 of the hearing transcript), and he noted that he 
was treated for spine problems at a McGraw Kaserne hospital 
in Munich in August 1965.  That hospital is now apparently 
closed.  The RO should attempt to obtain any records that may 
now be located at the National Personnel Records Center or 
other appropriate facility.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should first be contacted 
and requested to provide: signed release 
forms for (1) the post-service treatment 
providers Drs. Beatty, Knowlan, Stone, 
O'Donnell and Noel for PTSD identified in 
the December 2006 statement (2) any 
additional current treatment provider for 
PTSD not previously identified; (3) 
postservice treatment for cervical and 
lumbar spine disorders, to include "Dr. 
Salinski".  The RO should obtain all 
records for which the appropriate release 
form is furnished.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO should attempt to obtain the 
hospital records of treatment regarding 
the claimed spine disability at McGraw 
Kaserne hospital in Munich in August 1965 
(note that the Veteran has indicated that 
other names, T.S. and G.R. were used at 
that time, both noted on page 31 of the 
hearing transcript) from the National 
Personnel Records Center or other 
appropriate facility.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  The RO should 
conduct any development necessary.

4.  After completion of the above 
development, the Veteran's claims for 
service connection for PTSD (also claimed 
as anxiety) and lumbar and cervical spine 
disorders should be readjudicated.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  

 

______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


